


DESCRIPTION OF ANNUAL INCENTIVE MATRIX PROGRAM
 
The Company does not have a formal plan document describing the terms and
conditions of the annual incentive matrix award its executives are eligible to
receive.  However, as described in the Company's Annual Proxy Statement, the
Compensation Committee of the Board of Directors approves the incentive award
arrangements for the Company's executives, including each individual's incentive
award target payout.  The Company's executives may receive annual incentive
award payments based on the Company's attainment of pre-established financial
goals and each executive's performance relative to pre-established individual
goals.  In establishing awards, the Compensation Committee utilizes financial
metrics, which may include, but not be limited to, the Company's revenue growth,
operating income margin increase, and cash flow (both operating and available
cash flow). The Compensation Committee also establishes goals based on
enterprise performance or sector performance or a combination thereof, depending
on the executive's position and responsibilities. The amount of such annual
award cannot exceed 200% of the target award established for each individual by
the Compensation Committee and, with respect to the Chief Executive Officer (the
“CEO”), the Chief Financial Officer (the “CFO”) and the three most highly
compensated executive officers other than the CEO and CFO is also subject to the
maximum amount payable under the annual pool created for such individuals by the
Senior Executive Performance Plan. The Compensation Committee may exercise its
discretionary authority to make downward adjustments to any payouts earned.
Discretionary awards up to 30% may also be made by the Compensation Committee in
the event that corporate financial goals are not met.
 




